      Case 4:19-cv-02901 Document 70 Filed on 09/10/19 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

COMMODITY FUTURES TRADING                              )
COMMISSION,                                            )
                                                       )
               Plaintiff,                              )
                                                       ) Civil Action No. 4:19-cv-02901
       v.                                              )
                                                       )
EOX HOLDINGS LLC and ANDREW                            )
GIZIENSKI,                                             )
                                                       )
               Defendants.                             )

                            DEFENDANTS’ ADVISEMENT OF INTENT

       Pursuant to the Court’s Order dated September 5, 2019 (Docket Entry No. 69),

Defendants EOX Holdings LLC and Andrew Gizienski (collectively, “Defendants”) hereby

advise the Court that they wish to proceed at this time with their Motion to Dismiss and for

Summary Judgment on Counts I and II of the Complaint (the “Motion,” Docket Entry No. 23).

As set forth in Defendants’ briefs in support of the Motion (Docket Entry Nos. 23 and 46), the

Motion primarily presents an issue of law for this Court to decide: are Counts I and II of the

Complaint precluded by the fundamental principle of agency law that when an agent represents

two principals in the same transaction, the agent’s knowledge is imputed to both principals and

the agent does not owe a duty of confidentiality to either principal?

       To present this legal issue, Defendants needed to introduce two facts beyond the

Complaint: (1) in the type of trading at issue here, it is customary for a broker to act on behalf of

both the buyer and the seller in the same transaction, and this is well understood by the buyer and

seller; and (2) a broker acting for both sides of a transaction must disclose information of one

customer to another in order to match a buyer and seller to execute a trade.

       Because these two facts beyond the Complaint are necessary to present the legal issue,

                                                  1
      Case 4:19-cv-02901 Document 70 Filed on 09/10/19 in TXSD Page 2 of 3



Defendants’ Motion seeks summary judgment in addition to dismissal. The Motion is fully

briefed, and therefore ready for decision.

       Finally, Defendants note that because Part II of the Motion seeks dismissal for lack of

personal jurisdiction over Defendant Gizienski in the Southern District of New York, but this

case has been transferred from the Southern District of New York to this Court, which Gizienski

acknowledges has personal jurisdiction over him, Part II of the Motion is moot.




Dated: September 10, 2019                    Respectfully submitted,

                                             By: /s/ William J. Nissen
                                              William J. Nissen (admitted pro hac vice)
                                              ATTORNEY-IN-CHARGE
                                              State of Illinois Bar No. 2055651
                                              wnissen@sidley.com
                                              Christopher Y. Lee (admitted pro hac vice)
                                              State of Illinois Bar No. 6309526
                                              chris.lee@sidley.com
                                              SIDLEY AUSTIN LLP
                                              One South Dearborn Street
                                              Chicago, Illinois 60603
                                              Telephone: (312) 853-7000
                                              Facsimile: (312) 853-7036

                                              Conrad Coutinho
                                              State Bar No. 24094601
                                              S.D. Tex. No 2714820
                                              ccoutinho@sidley.com
                                              SIDLEY AUSTIN LLP
                                              1000 Louisiana Street
                                              Houston, Texas 77002
                                              Telephone: (713) 495-4500
                                              Facsimile: (713) 495-7799

                                               Counsel for Defendants




                                                2
       Case 4:19-cv-02901 Document 70 Filed on 09/10/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I, William J. Nissen, hereby certify that on September 10, 2019, I electronically filed the
foregoing Defendants’ Notice of Advisement using the CM/ECF system, which will send
notifications of such filing to the following:

Candice Haan (chaan@cftc.gov)
Robert Howell (rhowell@cftc.gov)
U.S. COMMODITY FUTURES TRADING COMMISSION
525 W. Monroe, Suite 1100
Chicago, Illinois 60660


                                             /s/ William J. Nissen
                                             William J. Nissen




ACTIVE 248487735
